Citation Nr: 1146319	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  06-38 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for lichen planus.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active service from January 1980 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which continued a previously assigned noncompensable evaluation for lichen planus.  An October 2008 rating decision shows that the RO increased the evaluation for the Veteran's disability to 10 percent disabling, effective June 18, 2004.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the issue on appeal will remain in controversy since less than the maximum benefit available was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


REMAND

The Court has held that, where the veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480. 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In addition, the duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

In this case, a VA Form 646 (Statement of Accredited Representative in Appealed Case) dated in August 2011 shows that the Veteran's representative contends the Veteran is entitled to an evaluation in excess of 10 percent for her skin condition because her "spots have become much more frequent [and are] now all over her body" and that she has used numerous treatments, including ultraviolet light therapy, topical creams, oral medications, and skin tape to treat her condition.

The record reflects that the Veteran was last provided a VA examination for her service-connected skin disability more than six years ago, in August 2005.  The Board finds that a new, more contemporaneous examination is necessary to properly adjudicate the Veteran's claim.  Also, although the record contains pertinent VA outpatient treatment records, the Board finds that the findings reported therein are not fully congruent with the criteria used to evaluate the Veteran's skin disability.  Accordingly, on Remand, the Veteran should be afforded a new VA examination to determine the current severity of her service-connected lichen planus.  

VA's duty to assist also includes the obligation to obtain ongoing treatment records while a claim is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this case, the record reflects that the Veteran receives treatment for her skin disability at the VA Greater Los Angeles Healthcare System.  The last treatment records in the file are dated in 2008.  Therefore, the Board finds that any outstanding ongoing treatment records from any pertinent VA Medical Center should be obtained and associated with the Veteran's claims file

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she furnish the names, addresses, and dates of treatment of all medical providers from whom she has received treatment for her lichen planus since June 2003.  After securing the necessary authorizations for release of this information, seek to obtain copies of all treatment records referred to by the Veteran, including any outstanding VA treatment records from 2008 and forward.

2.  After completing the above, afford the Veteran an appropriate VA examination(s) to determine the current nature and severity of her service-connected lichen planus.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations.

a.  Note that the Veteran's skin disorder has been evaluated under Diagnostic Code 7806, which prescribes a 10 percent rating where the skin disorder is manifested over at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs has been required for a total duration of less than six weeks during the past 12-month period.  The next higher, 30 percent rating, is prescribed where the skin disorder is manifested over 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs has been required for a total duration of less than six weeks or more, but not constantly, during the past 
12-month period.

b.  The examiner should specifically address the following:

(i) the percentage of the entire body and percentage of exposed areas affected; and

(ii) the type of treatment in the last 12-month period, with specific notation of any systemic therapy (i.e., corticosteroids or other immunosuppressive drugs) and the duration of such therapy.

c.  The rationale for any opinions expressed should be set forth in the examination report.  

3.  Following completion of the above, readjudicate the issue on appeal.   If the benefit sought on appeal is not granted, furnish the Veteran and her representative an appropriate Supplemental Statement of the Case and opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

